Hon. James M. Cotten     Opinion No. V-145.0
County Attorney
Parker County            Re:   Duty of the County
Weatherford, Texas             Clerk to record
                               deaths and births
                               occurring in Parker
                               County within or with-
                               out the City of
Dear Sir:                      Weatherford.
          Yo'urrequest for an opinion of this of-
fice reads in part as follows:
          "Must the Co~untyClerk of Parker
     County, Texas file death certificates
     presented to him for filing by an under-
     taker.. Also:must he file birth and death
     certificates presented ;tohim by a Jus-
     tice of the Peace or the City Secretary
     of Weatherford.
          "Weatherford is an incorporated
     city of 10,500 population. The City
     Secretary Is charged by ordinance with
     the duty of maintaining true and accu-
     rate copies of each birth and death and
     stillbirth certificate permanently filed
     in his office. There are six Justice
     Precincts In Parker County outside of
     Weatherford. Normally no births occur
     In these precincts, but deaths do occur
     in these precincts."
            Rule 42a, Article 4477, V.C.S., provides
in part:
          "Undertaker's certificate.--That the
     undertaker, or person acting as under-
     taker, shall file the certificate of
     death with the local registrar of the
     district in which the death occurred
     and obtain a burial or removal permit
     prior to any disposition of the body;
Hon. James M. Cotten, page 2   (v-1450)


     provided that any person who furnishes
     a casket, coffin or box in which to bury
     the dead and who renders service like or
     similar to that usually rendered by an
     undertaker, shall for the p'urposesof
     this Act be deemed an undertaker. He
     shall obtain the req'uiredpersonal and
     statistical particulars from the person
     best qualified to supply them, over the
     signature and address of his informant.
     He shall then present the certificate
     to the attending physician, If any, or
     to the health officer, justice of peace,
     or coroner, as directed by the local
     registrar, for the medical certificate
     of the cause of death and other partlcu-
     lars necessary to complete the record,
     as specified in Sections 7 and 8. . . ."
          Rule 40a, Article 4477, V.C.S., sets out
the information which is required to be contained
in death certificates.
          Rule 42a clearly requires the ,undertaker
to file the certificate of death with the local
registrar,in the district in which the death
occurred. "Local registrar," as provided in Rule
36a, Article 4477, V.C.S., does not include the
county clerk. Neither Article 4477 nor any other
law requires the county clerk to file death certi-
ficates presented to him by an undertaker. Prior
to the passage of House Bill 243, Acts 52nd Leg.,
R.S, 1951, ch. 87, p. 145 (Article 4477, V.C.S.),
all local registrars (including those in cities hav-
ing an ordinance requiring that a true and correct
copy of birth and death certificate be permanently
filed in the office of the city registrar) were re-
quired to deposit copies of each blrth, death, and
stillbirth certificate, filed with him, with the
county clerk, who was required to record them.
          However, House Bill 243, s'upra,amends,
among others, Rules 36a and 53a of Article 4477,
V.C.S.
         Rule 36a now provides:
          "For the purposes of this Act the State
     shall be divided into primary~registration
.




    Hon. James M. Cotten, page 3   (v-1450)


        districts as follows:
                         _     Each justice .of the
        peace precinct an5 each incorporated town
        of two tho,usand,five hundred (2,500) or
        more population, according to the last United
        States Census, shall constitute a primary
        registration district, provided the State
        Board of Health may combine two (2) or more
        registration districts, or may divide a
        primary registration district into two (2)
        or more parts, so as to facilitate registra-
        tion, and in the justice of the peace pre-
        cinct, the justice of the peace shall be
        local registrar, and in cities of two thou-
        sand, five hundred (2,500) or more, accord-
        ing to the last United States Census, the
        city clerk or city secretary shall be the
        local registrar of births and deaths.
             "It is hereby declared to be the duty
        of the justice of the peace in the justice
        of the peace precinct, and the city clerk
        or city secretary in the city of two thou-
        sand, five hundred (2,5.OO)or more popula-
        tion to secure a complete record of each
        birth, death, and stillbirth that occurs
        within their respective jurisdictions."
             Rule 53a now provides in part:
              "And provided further, that the justice
         of the peace, city clerk or secretary, and
         the appointed local registrar shall submit
         to the commissioners court or county auditor,
         as the case may be, a true and accurate copy
         of each birth, death, and stillbirth certi-
         ficate filed with him, and such copies shall
         bear his file date and signature and shall
         be deposited In the co,untyclerk's office,
         provided, however, that this provision shall
         not apply to cities having an ordinance re-
         quiring that true and accurate copies of each
         birth, death, and stillbirth certificate be
         permanently filed in the office of the city
         registrar. The county clerk shall be paid for
         indexing and preserving.such records, such
         compensation as may be agreed-upon by the
         commissioners court." (Emphasis added,)
              It is seen from the above stat,utesthat
Hon. James M. Cotten, page 4    (V-1450)


the local registrar in a city having an ordinance
requiring that a true and correct copy of each birth
and death certificate filed In his office is not
required to deposit a copy with the county clerk.
Neither is the county clerk required to record such
copies.
          It is noted, however, that ,underR~ule53a
all local registrars except those in cities having
such an ordinance are required to deposit a copy of
each birth, death, and stillbirth filed with them in
the county clerk's office, and the county clerk is
to record the same.
          In view of the foregoing, it is our opin-
ion that the county clerk is req~uiredto record all
birth, death,,and stillbirth certificates filed with
him by the justices of the peace of Parker Co,unty.
However, the co,untyclerk Is not req,uiredto file
or record birth or death certificates presented to
him by the city secretary of Weatherford.
                      SUMMARY

          The county clerk of Parker County is
     req,uiredto record copies of all birth and
     death certificates deposited with him by
     all justices of the peace of the county.
     However, he is not required to file birth
     or death certificates presented to him by
     the city secretary of Weatherford, a city
     requiring the permanent filing of such certi-
     ficates with the city registrar. Neither
     is the county clerk required to file death
     certificates presented to him b an under-
     taker, s.inceRule Ma, Article 1 477, V.C.S,,
     requires that undertakers file death certi-
     ficates with the local registrars named in
     the statute.
APPROVED:                   Yours   very   truly,

J. C. Davis, Jr.              PRICE DANIEL
County Affairs Division     Attorney General
E, Jacobson
Reviewing Assistant
Charles D. Mathews
First Assistant                     Assistant
BA:mh